department of the treasury internal_revenue_service washington d c date number release date cc intl br4 tl-n-346-00 uilc internal_revenue_service national_office field_service_advice memorandum for from subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend parent dsub1 dsub2 dsub3 dsub4 dsub5 dsub6 dsub7 dsub8 dsub9 dsub10 pship1 pship2 trust bank1 trust bank2 trust bank3 fgova fgovb fgovbm1 fgovbm2 fc1 fc2 flender1 flender2 flender3 country a country b country c asset groupa asset groupb asset groupc asset groupd asset groupe trust estatec trust estated trust estatee year year year year a b issues whether the internal_revenue_code code sec_1503 dual_consolidated_loss dcl provisions apply to a partnership or a_trust that is not a member of a foreign tax group and that is ineligible to file any consolidated_group relief election in particular whether an entity that does not have a permanent_establishment in a foreign_country under the foreign country’s tax laws and that is not required to file income_tax returns in the foreign_country is exempt from the sec_1503 dcl provisions whether an entity that is subject_to sec_1503 mirror legislation and thus is subject_to a foreign country’s tax laws that prohibit the net operating losses of the dual_resident_corporation drc from offsetting the income of other persons in the foreign_country is exempt from the sec_1503 provisions can parent use the year and year net operating losses from the leasing arrangements as described below to offset the income of other persons within the parent consolidated_group conclusion sec_1 a domestic corporation’s foreign_branch interest in a partnership or interest in a_trust is subject_to the sec_1503 dcl provisions to the extent net operating losses are dcls neither a domestic corporation’s foreign_branch nor a domestic corporation’s interest in a partnership or in a_trust is required to constitute a permanent_establishment to be considered a drc moreover whether a foreign_branch a partnership or a_trust is able to file a consolidated tax_return or any_tax return in the foreign_country is not determinative of the existence of a drc a drc is defined as a separate_unit of a domestic_corporation or a domestic_corporation that is subject_to the income_tax of a foreign_country on its worldwide income or on a residence basis separate units include foreign branches interests in partnerships and interests in trusts whether a domestic corporation’s foreign activities constitute a foreign_branch is determined based on all the facts and circumstances an entity is not exempt from the sec_1503 dcl provisions because it is subject_to a foreign country’s sec_1503 mirror legislation tax laws that prohibit the net operating losses of the drc from offsetting the income of another person in the foreign_country instead except when the united_states and a foreign_country have an agreement under sec_1_1503-2 when a foreign country’s sec_1503 mirror legislation applies to the dcls of a drc the dcls are treated as offsetting the income of another person under that foreign country’s tax laws there are no sec_1_1503-2 agreements into which the united_states has entered with a foreign_country parent cannot use the year and year net operating losses derived from the leasing arrangements to offset the income of other persons within the parent consolidated_group the year and year net operating losses derived from the leasing arrangements are dcls to which the sec_1503 loss limitation rules apply parent has not filed the sec_1_1503-2 agreements for the year and year dcls from the leasing arrangements furthermore parent has not established that the year and year dcls from the leasing arrangements have not been used by any other person to offset income for foreign tax purposes facts parent is a domestic_corporation and the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return the parent consolidated_group parent is directly and indirectly through its domestic subsidiaries engaged in various leasing and subleasing arrangements in country a and country b a revenue_agent has proposed sec_1503 adjustments to the parent consolidated_group year and year federal_income_tax returns that would disallow the use of the parent dcls described below to offset income of other members of the parent consolidated_group the aggregate amounts of such proposed disallowances are dollar_figurea for year and dollar_figureb for year the revenue_agent believes that parent’s leasing arrangements are tax_avoidance transactions referred to as lease-in lease-out transactions or lilo transactions or are sale leaseback transactions the leasing arrangements are described below a leasing arrangement a dsub3 and dsub4 domestic corporations and members of the parent consolidated_group are equal partners in pship1 a domestic_partnership dsub1 a domestic_corporation and member of the parent consolidated_group owns both dsub3 and dsub4 pship1 signed a_trust indenture as a country a company in year and is a lessor in a lease arrangement with fgova involving certain buildings used by fgova in the industry asset groupa parent has provided only a_trust indenture as documentation related to the leasing arrangement involving asset groupa leasing arrangement a the trust_indenture for leasing arrangement a provides that pship1 as lessor the lessee the vendor the indenture trustee and the loan participants have entered into a participation_agreement the vendor lessee and the guarantor have entered into an occupational lease pship1 and the guarantor have entered into a reversionary rights agreement and pship1 will provide for the issuance of one or more secured notes to each loan participant b leasing arrangement b dsub5 and dsub6 domestic corporations and members of the parent consolidated_group are equal partners in pship2 a domestic_partnership pship2 signed a_trust indenture as a country a company in year and is a lessor in a lease arrangement with fgova involving certain buildings used by fgova in the industry asset groupb parent has provided only a_trust indenture that has provisions similar to those in the trust_indenture for leasing arrangement a as documentation related to the leasing arrangement involving asset groupb leasing arrangement b c leasing arrangement c and leasing arrangement d dsub7 and dsub8 are domestic corporations and members of the parent consolidated_group dsub1 a domestic_corporation and a member of the parent consolidated_group owns dsub7 as the equity participant dsub7 funded trust estatec a_trust estate established by trust bank1 a domestic national banking association similarly as the equity participant dsub8 funded trust estated a_trust estate established by trust bank1 trust bank1 serves as the trustee of both trust estatec and trust estated trust estatec and trust estated are treated as grantor trusts for u s federal_income_tax purposes in year trust bank1 entered into participation agreements with fc1 a country b limited_liability_company for leasing arrangements involving certain equipment asset groupc and asset groupd fgovb fgovbm1 and fgovbm2 the federal government of country b and two of its municipalities own fc1 under the year participation agreements trust bank1 agreed to be lessee and sub lessor of both the asset groupc and the asset groupd properties while fc1 agreed to be lessor and sub lessee of such properties because fgovb fgovbm1 and fgovbm2 own fc1 trust bank1's lease arrangements are effectively with fgovb fgovbm1 and fgovbm2 parent has provided only the participation agreements as documentation related to the leasing arrangement involving asset groupc leasing arrangement c and the leasing arrangement involving asset groupd leasing arrangement d under the year participation agreements for leasing arrangement c and leasing arrangement d flender1 a country b limited_liability_company agreed to make secured loans to trust bank1 trust bank1 agreed to transfer the equity funds from dsub7 and dsub8 to trust estatec and trust estated respectively and trust bank1 agreed to use the equity investments from dsub7 and dsub8 first to pay all transaction expenses second to prepay the basic rents under the leases with fc1 and third to remit the balances to fc1 as security deposits under the leases in addition under the year participation agreements fc1 agreed to execute payment agreements and make payments to flender2 a country b limited_liability_company fc1 and trust bank1 agreed to execute and deliver debt security agreements and dsub1 agreed to be a guarantor for leasing arrangement c and for leasing arrangement d d leasing arrangement e dsub9 and dsub10 are domestic corporations that are owned by dsub2 a domestic_corporation dsub2 dsub9 and dsub10 are members of the parent consolidated_group dsub9 and dsub10 are equal equity investors in funding trust estatee a_trust estate established by trust bank2 trust bank2 a domestic national banking association serves as trust estatee’s trustee trust estatee is treated as a grantor_trust for u s federal_income_tax purposes fc2 is a country b corporation that is owned by fgovb in year trust bank2 entered into participation agreements with fc2 for a leasing arrangement involving certain asset groupe under the year participation agreements trust bank2 agreed to purchase asset groupe from fc2 to lease asset groupe to fc2 and to issue loan certificates because fgovb owns fc2 trust bank2's lease arrangement is effectively with fgovb parent has provided only the participation agreements as documentation related to the leasing arrangement involving asset groupe leasing arrangement e under the leasing arrangement e participation agreements flender3 a joint_stock_company organized under an international convention in country c agreed to make a secured loan to trust bank2 and dsub2 and trust bank3 a domestic_corporation agreed to be guarantors of leasing arrangement e the participation agreements through the definition sections include a provision for fc2 to purchase asset groupe at the end of a specified term e other leasing arrangements other members of the parent consolidated_group are involved in leasing arrangements in country a and country b through partnerships and grantor trusts the revenue_agent has identified as some of the property involved in such leasing arrangements collectively leasing arrangement f parent has provided incomplete documentation about leasing arrangement f f background of lilo transactions considering the limited documentation provided by the parent the revenue_agent believes that leasing arrangement a leasing arrangement b leasing arrangement c leasing arrangement d leasing arrangement e and leasing arrangement f collectively the leasing arrangements have features of lilo transactions as background in a typical lilo_transaction a domestic pass-through entity a partnership or grantor_trust leases an asset like a power plant an airplane or a railroad from a foreign government and then leases the property back to the foreign government the main purpose of the lilo_transaction is to produce rent deductions for u s investor taxpayers while providing funding to the foreign government taxpayers often structure a lilo_transaction as described below see revrul_99_14 1999_13_irb_3 a domestic pass-through entity leases property from a foreign government under a long-term master lease for a term of for example years simultaneously subleases the property back to the foreign government for a term shorter than under the master lease and provides the foreign government sub lessee with an option to renew the lease or buy its way out of the master lease the lilo_transaction is structured to use a pass-through entity as an investment vehicle to allow investor taxpayers to benefit from tax losses under the master lease of a typical lilo_transaction the domestic pass-through entity has to make only two rental payments the domestic pass-through entity makes the first rent payment at the beginning of the lease_term in the form of a prepayment that approximately equal sec_90 percent of the then current fair_market_value of the property under the master lease the domestic pass-through entity will make the second rental payment at the end of a specified period in the lease under the sublease the foreign government will make level annual sublease rental payments to the domestic pass-through entity to fund its first rent payment to the foreign government under the master lease the domestic pass-through entity typically borrows most of the rent from a large foreign bank the foreign government then deposits the first rent payment with the foreign bank that made the loan to the domestic pass-through entity or one of the foreign bank’s affiliates the domestic pass-through entity’s first rent payment is structured to take care of everyone’s obligations in the lilo_transaction as all other_payments including the sublease rent are part of a circular cash_flow for u s federal_income_tax purposes the u s investor taxpayers claim rent and interest deductions related to the domestic pass-through entity’s rental payments under the master lease and the related loan the investor taxpayers include in gross_income the rents the domestic pass-through entity receives under the sublease and if and when exercised the payment the domestic pass-through entity receives on the fixed payment option the lilo is structured to generate a stream of substantial net deductions in the early years of the transaction followed by net_income inclusions on or after the conclusion of some specified period under the sublease term consequently the u s investor taxpayers anticipate a substantial net after-tax return from a lilo_transaction law and analysis the treasury_department and the service have taken the position that lilo transactions may be tax_avoidance transactions see notice_2000_15 2000_12_irb_826 and revrul_99_14 1999_13_irb_3 consequently the service may disallow the deductions arising from the leasing arrangements based on statutory or regulatory tax_avoidance provisions or economic_substance judicial doctrines this document does not analyze such legal suppositions the analysis below considers only the legal bases of using the sec_1503 dcl limitation provisions to disallow the year and year net operating losses arising from the leasing arrangements a parent’s assertions parent takes the position that the sec_1503 provisions do not apply to the year and year net operating losses arising from the leasing arrangements because such net operating losses are not dcls in addition parent argues that it does not have to make any filings under sec_1_1503-2 in year or in year related to the leasing arrangements although parent has not provided a comprehensive legal analyses of its assertions considering both the relevant tax laws of country a or country b and of the united_states parent supports its claimed tax treatment of leasing arrangement a and leasing arrangement b as follows because pship1 and pship2 are not members of a country a tax group and are currently unable to file group relief elections any net operating losses_incurred by pship1 and pship2 cannot offset the income of any other person in country a parent further notes that under the country a tax laws country a group companies must file an election to obtain group relief ie consolidation and because pship1 and pship2 are not members of a country a tax group the group relief election is not possible pship1 and pship2 are not permitted under the income_tax laws of country a to use their losses to offset the income of any other person that is recognized in the same taxable_year in which the losses are incurred parent further notes that under country a’s tax laws the pship1 and pship2 net operating losses cannot be used to offset the income of any other member’s future or prior year’s income pship1 and pship2 file stand alone country a tax returns and are exempt from the sec_1503 provisions under the stand alone exception parent supports its claimed tax treatment of leasing arrangement c leasing arrangement d leasing arrangement e and leasing arrangement f by asserting that because the various companies ie trust estatec trust estated trust estatee and leasing arrangement f partnerships and trusts are not regarded as permanent establishments in country a or country b the companies are not required to file foreign tax returns and are not drcs b general background of the dual_consolidated_loss provisions the united_states taxes the worldwide income of domestic corporations the united_states generally allows domestic corporations to file consolidated_returns with other commonly owned domestic corporations when two or more domestic corporations file a consolidated_return losses that one corporation incurs generally may reduce or eliminate tax on income that another corporation earns because other countries may apply a different standard for determining the residence and taxability of a corporation eg based on the management and control of the corporation some domestic corporations are drcs and as such are also subject_to the income_tax of a foreign_country on their worldwide income or on a residence basis and not on a source basis also some foreign countries have provisions that permit commonly controlled entities to combine their income and losses though consolidation or some other form of combination prior to the tax_reform_act_of_1986 if a drc were a resident of a foreign_country with tax laws that permitted the losses of the corporation to offset the income of another person eg under a consolidated_return provision then the drc could use a single economic loss to offset two separate items of income in two jurisdictions once to offset the income of affiliates resident in the united_states but not abroad and again to offset the income of affiliates resident only in the other country congress expressed concerns that this type of dual use of a loss could result in an undue tax advantage to certain foreign investors that made investments in domestic corporations and could create an undue incentive for certain foreign_corporations to acquire domestic corporations and for domestic corporations to acquire foreign rather than domestic assets staff of joint_committee on taxation 99th cong 2nd sess general explanation of the tax_reform_act_of_1986 pincite - as part of the tax_reform_act_of_1986 congress enacted sec_1503 to prevent this type of double dipping under sec_1503 except as provided in regulations a dcl of a drc may not be used to reduce the taxable_income of any other member of the corporation’s domestic affiliated_group for any taxable_year sec_1503 generally defines a dcl as a net_operating_loss of any domestic_corporation that is subject_to the income_tax of a foreign_country without regard to country source or on a residence basis sec_1503 the u s treasury_department and the service issued temporary regulations under sec_1503 in t d c b and final regulations in t d c b the final regulations contained in sec_1_1503-2 generally are effective for taxable years beginning on or after date the temporary regulations contained in sec_1_1503-2a are effective for taxable years beginning after date and before date because year and year are taxable years beginning after date the final regulations found in sec_1_1503-2 would apply to the year and year parent consolidated_group net operating losses arising from the leasing arrangements c dual resident corporations sec_1_1503-2 of the final regulations defines the term dual_resident_corporation to include a separate_unit of a domestic_corporation including a hybrid_entity_separate_unit and a domestic_corporation that is subject_to the income_tax of a foreign_country on its worldwide income or on a residence basis a domestic corporation’s separate_unit is treated as if it were a wholly-owned subsidiary of the corporation sec_1_1503-2 the temporary regulations were initially designated as sec_1_1503-2t but were redesignated as sec_1_1503-2a by the final regulations t d 1992_2_cb_240 foreign branches as defined in sec_1_367_a_-6t interests in partnerships interests in trusts and interests in hybrid_entity separate units are separate units sec_1_1503-2 a hybrid_entity_separate_unit is an interest held by a domestic_corporation in an entity that is not taxable as an association for u s tax purposes but is subject_to income_tax in the foreign_country at the entity level or on a residence basis sec_1_1503-2 sec_1_367_a_-6t defines the term foreign_branch as follows the term foreign_branch means an integral business operation carried on by a u_s_person outside the united_states whether the activities of a u_s_person outside the united_states constitute a foreign_branch operation must be determined under all the facts and circumstances evidence of the existence of a branch includes but is not limited to the existence of a separate set of books_and_records and the existence of an office or other fixed place of business used by employees or officers of the u_s_person in carrying out business activities outside the united_states activities outside the united_states shall be deemed to constitute a foreign_branch for purposes of this section if the activities constitute a permanent_establishment under the terms of a treaty between the united_states and the country in which the activities are carried out any u_s_person may be treated as having a foreign_branch for purposes of this section whether that person is a corporation partnership trust estate or individual parent asserts that because trust estatec trust estated and trust estatee are not permanent establishments under country b’s tax laws and are not required to file country b tax returns drc7 drc8 drc9 and drc10 are not drcs in addition parent asserts that pship1 and pship2 are not able to file consolidated_returns in country a however there is neither a requirement that a separate_unit be a permanent_establishment under a foreign country’s tax laws to constitute a drc nor a requirement that a separate_unit file tax returns in a foreign_country to be a drc see t d 1992_2_cb_240 sec_1_1503-2 and sec_1_1503-2 merely require that a domestic_corporation have a foreign_branch or have an interest in a partnership or in a_trust to constitute a drc accordingly trust estatec trust estated and trust estatee are not required to be permanent establishments under country b’s tax laws for dsub7's dsub8's dsub9's and dsub10's interests in the trusts to constitute drcs presumably parent’s permanent_establishment position is based on the reference in sec_1_1503-2 to sec_1_367_a_-6t that reference in sec_1_1503-2 applies only to foreign branches sec_1_367_a_-6t requires that all the facts and circumstances be considered in determining whether activities of a u_s_person outside the united_states constitute a foreign_branch operation sec_1_367_a_-6t further provides that activities outside the united_states are deemed to constitute a foreign_branch when the activities constitute a permanent_establishment under the terms of a treaty between the united_states and the country in which the activities are conducted sec_1_367_a_-6t does not provide that activities outside the united_states will constitute a foreign_branch only if the activities constitute a permanent_establishment under foreign laws considering the definition of a drc the drcs in the leasing arrangements are as follows leasing arrangement a and leasing arrangement b dsub3 and dsub4's interests in pship1 are drcs as they are interests in a partnership held by domestic corporations drc3 and drc4 respectively a domestic corporation’s interest in a partnership is a drc sec_1_1503-2 - similarly dsub5 and dsub6's interests in pship2 are interests in a partnership held by domestic corporations and thus are drcs drc5 and drc6 respectively even if pship1 and pship2 were treated as corporations under country a’s tax laws and as partnerships under u s tax laws dsub3 and dsub4's interests in pship1 and dsub5 and dsub6's interests in pship2 would be hybrid_entity separate units and as such would be drcs sec_1_1503-2 - leasing arrangement c because dsub7's interest in trust estatec is an interest in a_trust it is a drc drc7 a domestic corporation’s interest in a_trust is a drc sec_1_1503-2 - even if trust estatec were taxable at the entity level under country b’s tax laws and as a grantor_trust for u s federal_income_tax purposes dsub7's interest in trust estatec would be a hybrid_entity_separate_unit and as such would be a drc sec_1_1503-2 - leasing arrangement d dsub8 is a domestic_corporation that owns an interest in trust estated because dsub8's interest in trust estated is an interest in a_trust dsub8's interest in trust estated is a drc drc8 sec_1_1503-2 - even if trust estated were taxable at the entity level under country b’s tax laws and as a grantor_trust for u s federal_income_tax purposes dsub8's interest in trust estated would be a hybrid_entity_separate_unit and as such would be a drc sec_1_1503-2 - leasing arrangement e because dsub9 and dsub10's interests in trust estatee are interests in a_trust dsub9 and dsub10's interests in trust estatee are drcs drc9 and drc10 respectively sec_1_1503-2 - even if trust estatee were taxable at the entity level under country b’s tax laws and as a grantor_trust for u s federal_income_tax purposes dsub9 and dsub10's interests in trust estatee would be hybrid_entity separate units and as such would be drcs sec_1_1503-2 - leasing arrangement f other members of the parent consolidated_group are involved in leasing arrangements in country a and country b through partnerships and grantor trusts the sec_1503 provisions would apply to leasing arrangement f because a domestic corporation’s foreign_branch and a domestic corporation’s interests in a partnership or in a_trust are drcs sec_1_1503-2 - d general_rule limiting losses sec_1_1503-2 of the final regulations provides the general_rule that a corporation may not use a dcl of a drc to offset its income or the income of any other member of the corporation's consolidated_group in addition a dcl of a drc cannot offset the income of another corporation by means of a transaction in which the other corporation succeeds to the tax_attributes of the drc under code sec_381 nor can a dcl of a separate_unit of a domestic_corporation be used to offset income of the corporation following the termination liquidation sale_or_other_disposition of the separate_unit sec_1_1503-2 sec_1_1503-2 provides an exception to the general sec_1503 loss_disallowance_rule and permits a taxpayer to elect to use a dcl of a drc by entering into an agreement under which the taxpayer certifies that the dcl has not been and will not be used to offset the income of another person under the laws of the foreign_country and agrees to recapture the dcl if a triggering event occurs within fifteen years of the loss if foreign law allows a drc to combine its income and losses with other persons by making an election a drc’s losses are considered to offset income of another person only when the election is made sec_1_1503-2 for the sec_1_1503-2 exception to apply no other person can use any part of the dcl in another country to offset income sec_1_1503-2 if another person uses any portion of the dcl in a foreign_country the entire amount of the dcl is treated as having been used in the foreign_country sec_1_1503-2 parent has refused to enter into sec_1_1503-2 agreements in year and year for the year and year net operating losses of drc3 drc4 drc5 drc6 drc7 drc8 drc9 and drc10 the parent dcls even if parent files sec_1_1503-2 agreements parent must prove that the parent dcls do not actually offset the income of any other person for foreign tax purposes in year or year in general losses taken into account in computing a dcl are treated as offsetting income of another person under foreign tax law in the year the dcl is made available for offset sec_1_1503-2 it is irrelevant that the other person does not have enough income in the year to benefit from the offset sec_1_1503-2 for leasing arrangement a and leasing arrangement b parent must prove that no other person in a foreign_country used the year or year dcls of drc3 drc4 drc5 or drc6 also parent must prove that to the extent that the tax allocations of pship1 or pship2 are different under country a’s tax laws than under u s tax laws the dcls of drc3 drc4 drc5 and drc6 are not partially used to offset the income of another person for foreign tax purposes if the losses are partially used the dcl s would be treated as used by another person for foreign tax purposes and parent would be prohibited from using any amount of the dcl s to offset the income of any other member of the parent consolidated_group see sec_1_1503-2 and t d 1992_2_cb_240 similarly for leasing arrangement c leasing arrangement d and leasing arrangement e parent must prove that no other person in a foreign_country used the year or year dcls of drc7 drc8 drc9 or drc10 except as provided in sec_1_1503-2 a taxpayer has to file annual certifications that the losses expenses and deductions that make up the dcls have not been used to offset the income of another person for foreign tax purposes sec_1_1503-2 failure_to_file the annual certifications is a triggering event that requires the taxpayer to recapture the loss and pay an interest charge sec_1_1503-2 if a taxpayer fails to comply with the sec_1503 recapture provisions upon the occurrence of a triggering event then the drc that incurred the dcl or a successor-in-interest will not be eligible for relief to use any dcls incurred in the five taxable years beginning with the year in which recapture is required sec_1_1503-2 this means that the year and year dcls of drc3 drc4 drc5 and drc6 cannot generally be used to offset the income of dsub3 dsub4 dsub5 dsub6 or any other corporation under sec_1_1503-2 drc3 drc4 drc5 and drc6 are treated as separate corporations from dsub3 dsub4 dsub5 and dsub6 for the parent consolidated_group to be able to use the parent dcls no portion of the net operating losses related to the leasing arrangements can be used to offset the income of any other person for foreign tax purposes in addition parent must file agreements under sec_1_1503-2 for the parent consolidated_group to be able to use the parent dcls parent however might not be able to file agreements under sec_1_1503-2 for the year and year dcls of drc3 drc4 drc5 and drc6 a drc is treated as if it actually uses its dcls to offset the income of another person in a foreign_country when the foreign_country has income_tax laws that deny the use of the losses expenses or deductions of the drc to offset the income of another person because the drc is also subject_to income_taxation by another country on its worldwide income or on a residence basis this type of foreign_country tax law is often referred to as sec_1503 mirror legislation sec_1_1503-2 t d 1992_2_cb_240 the only way that the sec_1503 provisions will not apply to the net operating losses related to the leasing arrangements is if parent can prove that the net operating losses are not dcls under sec_1_1503-2 when a country’s sec_1503 mirror legislation applies to losses of a drc a taxpayer cannot file an agreement under sec_1_1503-2 to use the dcls to offset the income of other u s consolidated_group members see 35_fedclaims_123 aff’d without op 116_f3d_1497 fed cir see also sec_1_1503-2 and staff of joint_committee on taxation 99th cong 2nd sess general explanation of the tax_reform_act_of_1986 pincite - country a has a form of sec_1503 mirror legislation and parent must prove that country a’s mirror legislation does not apply to the year and year dcls of drc3 drc4 drc5 and drc6 finally parent contends that because pship1 and pship2 are not members of a country a tax group and currently are unable to file group relief elections any dcls related to pship1 and pship2 cannot offset the income of any other person in country a partnerships generally are not permitted to file consolidated_returns the issue for purposes of sec_1503 is whether the year and year dcls of drc3 drc4 drc5 and drc6 may be used to offset the income of any other person for foreign tax purposes also the issue is not whether pship1 and pship2 can carry the losses forward or back for tax purposes but whether any taxpayer can carryforward or back or otherwise use the year or year losses of drc3 drc4 drc5 or drc6 see sec_1_1503-2 if the united_states and a foreign_country have entered into a sec_1_1503-2 agreement the mirror legislation deemed use provision will not apply sec_1_1503-2 there are no sec_1_1503-2 agreements between the united_states and a foreign_country e determining whether losses are dual consolidated losses the term dual_consolidated_loss is defined as the net_operating_loss of a domestic_corporation computed under u s tax principles incurred in a year in which the corporation is a drc sec_1_1503-2 parent takes the position that the year and year net operating losses from the leasing arrangements are not dcls parent is correct that both the final and temporary regulations contain an exception to the sec_1503 general loss limitation rule by excluding certain net operating losses from the definition of a dcl see sec_1_1503-2 and sec_1_1503-2a c the exception does not apply to the parent dcls under the final regulations a dcl does not include a net_operating_loss incurred by a drc in a foreign_country with income_tax laws that do not permit the drc to use its losses expenses or deductions to offset the income of any other person that is recognized in the same taxable_year in which the drc incurs the losses expenses or deductions and do not permit the losses expenses or deductions of the drc to be carried over or back to be used by any means to offset the income of any other person in other taxable years sec_1_1503-2 the temporary regulations also include an exception to the general sec_1503 loss limitation provisions through what is often referred to as the stand alone exception to qualify for the stand alone exception the income_tax laws of the foreign_country must have at no time since date permitted any other person corporation or entity by any means to use the losses expenses or deductions of the drc to offset income and in taxable years beginning after date the losses expenses or deductions of the drc cannot under the income_tax laws of the foreign_country be carried forward or back to offset the income of another person corporation or entity in other years sec_1_1503-2a c i because most foreign countries permit some use of net operating losses by other entities as a result of corporate_reorganizations the exception from the definition of dcls under the final regulations rarely applies see generally sec_1_1503-2 both country a and country b allow some form of use of net operating losses as a result of corporate_reorganizations also both country a and country b allow some form of combination or consolidation of income and losses for income_tax purposes unless parent proves that the year and year parent dcls can never be used to offset income of another person for foreign tax purposes including that the losses can never be carried over or carried back as a result of a corporate_reorganization the sec_1_1503-2 exception does not apply to the parent dcls see generally sec_1_1503-2 parent contends that the stand alone exception under sec_1_1503-2a c applies to leasing arrangement a and leasing arrangement b because pship1 and pship2 file stand alone country a tax returns first the stand alone exception is an exception under the temporary sec_1503 regulations but not under the final regulations see t d 1992_2_cb_240 and sec_1_1503-2a c i the final regulations apply to the year and year parent dcls second even if the temporary regulations applied to the year and year losses parent would have to prove that the stand alone exception applies to the year and year net operating losses of drc3 drc4 drc5 and drc6 for the stand alone exception to apply to leasing arrangement a and leasing arrangement b parent would have to prove that the relevant net operating losses were incurred in taxable years beginning before date the country a income_tax laws did not at any time since date permit any other person corporation or entity by any means to use the losses expenses and deductions of drc3 drc4 drc5 or drc6 to offset income and in taxable years beginning after date the losses expenses and deductions of drc3 drc4 drc5 and drc6 cannot be carried forward or back to offset the income of any other person corporation or entity in other years under the income_tax laws of a foreign_country sec_1_1503-2a c i case development hazards and other considerations revenue agents can apply the sec_1503 dcl provisions to lilo transactions to disallow dcls a revenue_agent merely has to identify the relevant drcs and determine that it is possible for some other person in the other country to use the dcls for tax purposes or that sec_1503 mirror legislation could apply to the dcls the taxpayer such as parent then must prove that no other person used the losses to offset income for foreign tax purposes and that the foreign_country does not have sec_1503 mirror legislation that applies to the dcls at issue also even when a revenue_agent can disallow losses related to lilo transactions by applying the sec_1503 dcl provisions a taxpayer such as parent can use the losses on a separate_return_limitation_year basis to offset generally only the income generated by that drc the net present_value of the use of the losses on a separate_return_limitation_year basis is likely to be nominal however as lilo transactions typically do not result in net taxable_income for many years disallowing losses arising from lilo transactions by using the sec_1503 provisions may be effective in the short-run but with knowledge of the service’s application of the sec_1503 provisions and with careful planning taxpayers may be able to avoid having the sec_1503 provisions apply to disallow the use of net operating losses by a domestic consolidated_group therefore when appropriate losses arising from lilo transactions should also be disallowed because of statutory or regulatory tax_avoidance provisions or because of economic_substance judicial doctrines please call camille evans if you have any further questions michael h frankel assistant to branch chief cc regional_counsel
